Exhibit 10.7

 

AMENDMENT NO. 1

 

TO THIRD AMENDED AND RESTATED

FLOW SERVICING AGREEMENT

 

Amendment No. 1 to Third Amended and Restated Flow Servicing Agreement, dated as
of March 1, 2018 (the "Amendment"), by and between PennyMac Loan Services, LLC,
a Delaware limited liability company (the "Servicer"), and PennyMac Operating
Partnership, L.P., a Delaware limited partnership (the "Owner").

 

RECITALS

 

WHEREAS, the Servicer and the Owner are parties to that certain Third Amended
and Restated Flow Servicing Agreement, dated as of September 12, 2016 (the
"Existing Servicing Agreement" and, as amended by this Amendment, the "Servicing
Agreement"). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Existing Servicing Agreement.

 

WHEREAS, the Servicer and the Owner have agreed, subject to the terms and
conditions of this Amendment, that the Existing Servicing Agreement be amended
to reflect certain agreed upon revisions to the terms of the Existing Servicing
Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and mutual obligations
set forth herein, the Servicer and the Owner hereby agree that the Existing
Servicing Agreement is hereby amended as follows:

 

SECTION 1.   Exhibits.

 

1.1       Exhibit  9 of the Existing Servicing Agreement is hereby amended by
deleting it in its entirety and replacing it with the form attached hereto as
Exhibit A.

 

SECTION 2.   Conditions Precedent. This Amendment shall become effective as of
the date first set forth above (the "Amendment Effective Date"), subject to the
satisfaction of the following conditions precedent:

 

2.1       Delivered Documents. On or prior to the Amendment Effective Date,

each party shall have received the following documents, each of which shall be
satisfactory to such party in form and substance:

 

a)   this Amendment, executed and delivered by duly authorized officers of the
Servicer and the Owner; and

 

b)   such other documents as such party or counsel to such party may reasonably
request.

 

2.2       Representations and Warranties. On or prior to the Amendment Effective

Date, each party shall be in compliance in all material respects with all the
terms and provisions set forth in the Existing Servicing Agreement on its part
to be observed or performed.

 

 





--------------------------------------------------------------------------------

 



SECTION 3.   Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Servicing Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

 

SECTION 4. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

SECTION 5.   Counterparts. This Amendment may be executed in one or more
counterparts and by different parties hereto on separate counterparts, each of
which, when so executed, shall constitute one and the same agreement.

 

SECTION 6.   Conflicts. The parties hereto agree that in the event there is any
conflict between the terms of this Amendment, and the terms of the Existing
Servicing Agreement, the provisions of this Amendment shall control.

 

[SIGNATURE PAGE FOLLOWS]

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

The Servicer:

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

 

Name:  Andrew S. Chang

 

 

Title:     Senior Managing Director and Chief Financial Officer

 

 

 

 

 

 

 

 

The Owner:

 

PENNYMAC OPERATING PARTNERSHIP, L.P.

 

 

 

 

 

 

By: PennyMac GP OP, Inc.,

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew S. Chang

 

 

Name:   Andrew S. Chang

 

 

Title:    Senior Managing Director and Chief Financial Officer

 





 

--------------------------------------------------------------------------------

 



Exhibit A





 

--------------------------------------------------------------------------------

 



EXHIBIT 9

 

TERM SHEET

 

THIRD PARTY LOANS

 

BASE SERVICING FEES

(per loan)

 

With respect to each Mortgage Loan that is a Third Party Loan and not a
Distressed Whole Loan, the Base Servicing Fee shall be:

 

(i)         if such Mortgage Loan is a Fixed-Rate Mortgage Loan, $7.50; or

 

(ii)       if such Mortgage Loan is an Adjustable-Rate Mortgage Loan, $8.50.

 

 

ADDITIONAL SERVICING FEES

(per loan)

 

With respect to each Mortgage Loan that is a Third Party Loan, the Additional
Servicing Fee shall be one of the following:

 

(i)         if, as of the first day of the relevant month, such Mortgage Loan is
not delinquent, or is delinquent by less than 30 days, and no bankruptcy
proceeding is pending by or against the Mortgagor, 0;

 

(ii)       if, as of the first day of the relevant month, such Mortgage Loan is
delinquent by 30 days or more and less than 60 days, and no bankruptcy
proceeding is pending by or against the Mortgagor and no foreclosure proceeding
has been initiated, $10.00;

 

(iii)      if, as of the first day of the relevant month, such Mortgage Loan is
delinquent by 60 days or more and less than 90 days, and no bankruptcy
proceeding is pending by or against the Mortgagor and no foreclosure proceeding
has been initiated, $20.00;

 

(iv)       if, as of the first day of the relevant month, such Mortgage Loan is
delinquent by 90 days or more, and no bankruptcy proceeding is pending by or
against the Mortgagor and no foreclosure proceeding has been initiated, $50.00;

 

(v)        if, as of the first day of the relevant month, a bankruptcy
proceeding is pending by or against the Mortgagor, $45.00;

 

(vi)       if, as of the first day of the relevant month, foreclosure
proceedings have been commenced and the Mortgaged Property has not become an REO
Property, $55.00; or





 

--------------------------------------------------------------------------------

 



(vii)     if, as of the first day of the relevant month, the Mortgaged Property
has become an REO Property, $75.00.





 

--------------------------------------------------------------------------------

 



DISTRESSED WHOLE LOANS

 

BASE SERVICING FEES

(per loan)

 

With respect to each Mortgage Loan that is a Distressed Whole Loan, the Base
Servicing Fee shall be one of the following:

 

(i)         if, as of the first day of the relevant month, such Mortgage Loan is
not delinquent, or is delinquent by less than 30 days, and no bankruptcy
proceeding is pending by or against the Mortgagor, $30.00;

 

(ii)       if, as of the first day of the relevant month, such Mortgage Loan is
delinquent by 30 days or more and less than 90 days, and no bankruptcy
proceeding is pending by or against the Mortgagor and no foreclosure proceeding
has been initiated, $60.00;

 

(iii)      if, as of the first day of the relevant month, such Mortgage Loan is
delinquent by 90 days or more, and no bankruptcy proceeding is pending by or
against the Mortgagor and no foreclosure proceeding has been initiated, $90.00;

 

(iv)       if, as of the first day of the relevant month, such Mortgage Loan is
not delinquent, or is delinquent by less than 30 days, and a bankruptcy
proceeding is pending by or against the Mortgagor, $85.00;

 

(v)        if, as of the first day of the relevant month, such Mortgage Loan is
delinquent by 30 days or more, and a bankruptcy proceeding is pending by or
against the Mortgagor, $85.00;

 

(vi)       if, as of the first day of the relevant month, foreclosure
proceedings have been commenced and the Mortgaged Property has not become an REO
Property, $95.00; or

 

(vii)     if, as of the first day of the relevant month, the Mortgaged Property
has become an REO Property, $75.00.

 

 

SUPPLEMENTAL SERVICING FEES

 

With respect to each Mortgage Loan that is a Distressed Whole Loan, the
Supplemental Servicing Fee shall be $25.00.

 





 

--------------------------------------------------------------------------------

 



THIRD PARTY LOANS AND DISTRESSED WHOLE LOANS

 

OTHER KEY PARAMETERS

 

Remittance Types

Actual/Actual Basis during Interim Servicing Period

Remittance Date

See definition of Remittance Date

Servicing Advances

Servicer to be reimbursed monthly for all unpaid Servicing Advances incurred by
Servicer in the prior month including Cost of Funds.

Cost of Funds on Servicing Advances

Refer to Section 5.04

Prepayment Penalties

Owner will retain 100% of the prepayment penalties.

Late Charges Collected

Servicer will retain 75% of late charges collected by Servicer

Ancillary Income

Servicer will retain 100% of all Ancillary Income

Delegated Authority

Refer to Exhibit 10

Contract Term

Refer to Section 8.01

Eligible Mortgage Loan

See definition of Eligible Mortgage Loan

 

 

ANCILLARY INCOME AND OTHER FEES

 

The Servicer shall be entitled to all Ancillary Income and the following Other
Fees in addition to the Servicing Fee:

 

Setup Fee:  With respect to each Mortgage Loan, other than a Distressed Whole
Loan, $10.00 if information is provided to Servicer in a format that enables
electronic boarding or $25.00 if information is provided to Servicer in format
that necessitates manual boarding.  With respect to each Distressed Whole Loan,
$15.00 if information is provided to Servicer in format that enables electronic
boarding or $25.00 if information is provided to Servicer in format that
necessitates manual boarding.

 

Service Release Fee:  With respect to each Mortgage Loan, other than a
Distressed Whole Loan, $25.00 if released on or prior to the first anniversary
of boarding, $23.00 if released after the first anniversary of boarding and on
or prior to the second anniversary of boarding, and $18.00 if released
thereafter. With respect to each Distressed Whole Loan, $40.00.





 

--------------------------------------------------------------------------------

 



Deed in Lieu Fee:  $500, unless the deed in lieu is completed under the U.S.
Treasury’s Home Affordable Foreclosure Alternatives initiative, in which case no
Deed in Lieu Fee shall apply.

 

Liquidation Fee:  $1,750.00 in connection with the disposition of a Mortgage
Loan (including the sale of the related Mortgage Note), $1,750.00 in connection
with either the disposition of an REO Property or a Mortgaged Property through a
foreclosure sale, or $1,000.00 in connection with a full payoff or $1,750.00 in
connection with a discounted payoff accepted by the Servicer with respect to a
Mortgage Loan, including a full or discounted payoff, as applicable, accepted in
connection with the sale of the Mortgaged Property to a third party.

 

REO Property Lease Renewal Fee: $100 per lease renewed.

 

REO Property Rental Fee: $30 per month per REO Property.

 

REO Property Management Fee: Servicer's cost if property management services
and/or any related software costs are outsourced to a third party property
management firm or 9% of gross rental income if Servicer provides directly those
property management services identified on Exhibit 12 to the Agreement.

 

REO Property Tenant Paid Fees: Servicer may retain any tenant paid application
fee or late rent fee.

 

REO Property Third-Party Vendor Fees: In the event Servicer provides property
management services directly, Servicer may charge Owner the Servicer's cost for
support services provided by any third-party vendor that arise out of Servicer’s
property management services.  Such fees may include, but are not limited to,
related software, real estate broker marketing, eviction and inspection
services, as well as leasing fees to the real estate broker.

 

Tax Service Contract:  $75.00 per Mortgage Loan.

 

Flood Zone Service Contract:  Servicer’s cost.

 

MERS Fee:  Servicer’s cost.

 

Reperformance Fee:  $1,750.00 if the Mortgage Loan is brought current (after
having been delinquent for a period of 90 days or more) without any modification
and remains current for a consecutive period of 12 months or is sold prior to
the expiration of such 12 months.

 

Modification Fee:  (a) $1,750.00 if the modification includes an interest rate
reduction or is classified by the Servicer (acting in accordance with Accepted
Servicing Practices) as a full modification, or (b) $750.00 if the modification
is classified by the Servicer (acting in accordance with Accepted Servicing
Practices) as a streamlined modification; or, if the Servicer participates in
the U.S. Treasury’s Home Affordable Modification program (or other similar
mortgage loan modification programs) and enters into a transaction involving the
Mortgage Loan that results in the payment or retention of any incentive payment
to the Servicer or Owner and the Servicer is not otherwise entitled to a
Modification Fee as set forth above, $1,750.00.

 

If the Servicer enters into a transaction involving the Mortgage Loan under the
U.S. Treasury Department’s Home Affordable Modification program (or other
similar mortgage loan modification programs) that results in any incentive
payment to the Servicer or Owner and the





 

--------------------------------------------------------------------------------

 



Servicer has already collected a Modification Fee, the Servicer shall reimburse
the Owner the amount of such incentive payments.

 

In the event the Servicer effects a refinancing of a Distressed Whole Loan on
behalf of the Owner and not through a third party lender and the resulting
Mortgage Loan is readily saleable, or the Servicer originates a Mortgage Loan to
facilitate the disposition of REO Property, the Servicer shall be entitled to
fees and other compensation in connection with such originations based on
market-based pricing and terms that are consistent with the pricing and terms
offered by the Servicer to unaffiliated third parties on a retail basis.  The
amount of the compensation and the pricing and terms offered by the Servicer
shall be subject to review by the Owner and the Servicer from time to time to
reflect market rates.  The Owner shall reimburse the Servicer for any out of
pocket expenses that the Servicer incurs in connection with any such
origination, including title fees, legal fees and closing costs.

 

--------------------------------------------------------------------------------